Exhibit 10.1

Sixth Amendment to Employment Agreement

This Sixth Amendment to Employment Agreement (“Sixth Amendment”) is entered into
as of July 29, 2009, by and between DEL MONTE FOODS COMPANY, a Delaware
corporation, with its principal place of business in San Francisco, California
(“Company”) and RICHARD G. WOLFORD, an individual residing in the State of
California (“Executive”), to amend the Employment Agreement dated March 16, 1998
between the Company and Executive (“Employment Agreement”), as amended by the
Second Amendment to Employment Agreement entered into as of March 26, 2002
(“Second Amendment”), the Third Amendment to Employment Agreement entered into
as of September 1, 2004 (“Third Amendment”), the Fourth Amendment to Employment
Agreement entered into as of September 1, 2005 (“Fourth Amendment”) and the
Fifth Amendment to Employment Agreement entered into as of August 1, 2007
(“Fifth Amendment”), as follows:

1. Sections 3(c)(ii), 3(d)(i)(2) and 3(e)(i)(2) shall be amended to add the
phrase “and adjusted for performance” immediately after the phrase “a pro rata
portion of Executive’s target Bonus for the year in which Executive’s
termination occurs, prorated for Executive’s actual employment period during
such year” as it appears therein.

Except as expressly provided in this Sixth Amendment, all other provisions of
the Employment Agreement and the Second through Fifth Amendments shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment as of the
date set forth below.

 

EXECUTIVE:     

/s/    Richard G. Wolford

    

July 29, 2009

Richard G. Wolford      Date

 

COMPANY:      DEL MONTE FOODS COMPANY      By:  

/s/    David L. Meyers

    

July 29, 2009

Name:   David L. Meyers      Date Title:  

Executive Vice President

Administration & Chief Financial Officer

 